﻿1.	 It is a great honour for me to address the Assembly in the name of Morocco, making the statement that is traditional at the opening of every session.
2.	Numerous and varied subjects will be discussed during the current session, and we cannot say that one is more important or has higher priority than the others. I do not want to speak at length by enumerating the items on the agenda, and I do not want to mention all the documents available here. I shall confine myself to two issues—one to do with the Middle East and the other to do with Africa.
3.	As all representatives know, there was held last year in the city of Fez a conference which we called the Fez Summit Conference. After much lengthy, serious and purposeful work, the Twelfth Arab Summit Conference formulated a plan' which was well balanced and much discussed. Of the many descriptions given to it, the most important was that it made clear, practical and feasible recommendations unblemished by rhetoric or demagoguery.
4.	We, the Arab kings, presidents and other heads of State, were able to reach the result that we did at the Fez Conference because at that time—I repeat "at that time" —we put aside everything that would have caused a split in our ranks. Each of us rose above the conflicts and disputes of the past, and with God's help we reached the conclusions of the Fez Conference.
5.	As if by a happy coincidence, two days before the Conference the President of the United States announced his peace plan, known as the Reagan plan. We saw in that coincidence and the meeting of minds at Fez something that augured well for the future. I do not say that it promised success, but it gave grounds for optimism.
85
6.	The Fez Conference decided to form a member committee, headed by the Chairman of the Conference, the one now humbly addressing you. The other members are from Algeria, Tunisia, the Kingdom of Saudi Arabia, the Hashemite Kingdom of Jordan, the Syrian Arab Republic and the Palestine Liberation Organization. The Conference instructed this Committee of Seven to travel to the capitals of the States permanent members of the Security Council and also entrusted it with a mission to Washington to ascertain the details of the Reagan peace plan and to explain the Fez plan. We carried out our duty in Washington, Paris, London, Moscow and Peking.
7.	Moreover, because of the importance of this Assembly and its impact on the course of events, the Committee of Seven decided that I should make a statement here in which I would try to explain the details of the Fez plan and say what bridges might be built, after dialogue, between the Reagan plan and the Fez plan.
8.	We must be realistic and frank about historical facts. At first events went just as they should, and we made rapid progress, thank God. But unfortunately our horse began to feel weary, so to speak, and our enthusiasm waned. Since then the Committee of Seven has not met to assess objectively and clearly the results of its travels to the United States, the United Kingdom, France, the Soviet Union and China. If we had met to analyze and assess our work and its results, we could have kept the political and diplomatic dynamism without which no plan can be successful and yield results.
9.	But, as I said, dark clouds loomed over the Arab ranks, and certain kings and heads of State procrastinated in meeting to assess and plan the next step. A few months later we were shocked by the Lebanese bomb, which became an obstacle impeding our advance towards further results. The Lebanese bomb exploded as if the enemy chose to have that explosion at that time because he knew the Arabs well. We have to say frankly that the enemy thus put a small tree in front of us, the Arab leaders. We are behind that tree and have lost our view of the forest. We had thought that by solving the problem of one country, an extremely complex problem in view of the multiplicity of ethnic communities, religions and factions, we would solve the general problem. We walked blindly into the trap set by the common enemy. We naively believed that we could solve the general Arab problem by solving that of Lebanon. Thus, as I have mentioned, we sat blocked behind that small tree instead of reaching the goal. That is why, as I said before, we lost perspective.
10.	Here I wish to appeal that we correct our mistakes, mobilize our forces and spirits, you and we the Arab States, to get a second wind, in order to find a way out of this trap, which is inaction. The worst enemy of any constructive policy is inertia.
11.	Here, through my own personal efforts, I am able to propose the following action with regard to the Lebanese issue, which has dominated all aspects of the Arab problem. In all frankness we have to request either the United States—because the United States was the party that was watching over the Israeli-Lebanese agreement— or the General Assembly to reconsider the Lebanese- Israeli agreement. In other words, it is an agreement between the lion and the Iamb, but this is inconceivable, because no person of conscience can feel gratified, nor any politically intelligent person be convinced by it.
12.	It may well be remembered that in 1975 an agreement was signed in Algeria between Iran and Iraq. That agreement was a one-sided agreement because Iran at that time had technological and military superiority over the Republic of Iraq. After a few years the Iraqis discarded the agreement of 1975 because it was unbalanced and one-sided. Thus we are witnessing the tragedy of the Iraqi- Iranian conflict, a war between two fraternal Islamic countries that have common bonds of history, civilization and religion, which provide eternal common links between them.
13.	This is why, as far as the Arab issue in particular is concerned, I appeal to all those of good will and even to our adversary, saying, "If you are the adversary we know, wise and with a history, religion and genius, you ought yourself to request reconsideration of this agreement you have concluded with Lebanon, because otherwise you are building on sand, and it is not possible for two peoples or two neighbouring countries to build their future on sand or on unequal agreements that would require lions to live with lambs in peace and safety."
14.	My task, as Chairman of the Twelfth Arab Summit Conference and as Chairman of the Committee of Seven, will end with this session of the Conference. I wish on this occasion to inform all my Arab brethren that during the short time that stands between now and the Riyadh conference, they will find, as always, in Hassan II, King of Morocco, the faithful servant of the Arab cause and an honest and steadfast supporter of the rights of the Palestinians and the people of Palestine.
15.	I shall now turn to the second problem, that of Africa.
16.	I could continue in Arabic, but I think our African brothers who speak English or French will understand me more directly in French.
17.	Immediately after its independence, Morocco, which had had the great misfortune of being colonized simultaneously by two countries, France and Spain, and having been divided up into four zones—the international zone of Tangier, the Spanish protectorate zone, the French protectorate zone, the Sidi Ifni and Sahara zone- came before this very Assembly and called immediately for the recovery of its territorial unity. It did so in official documents which we submitted to the Secretary-General.
18.	As time went by and the years passed, we able to recover the international zone of Tangier; we were able to recover the Sidi Ifni enclave and, finally, we were able to recover the province of Tarfaya.
19.	There remained the Sahara, which was known as Western Sahara and still is so known. For the Spanish, there was no doubt that Western Sahara had to be returned to its legitimate inhabitants, namely, the Saharans, who at the time were represented in the Jemala, which was an elected assembly. The following was Morocco's attitude. When Spain took possession of that territory, the Sahara was by no means Terra Nullins. That means that before occupying it, Spain had first expelled the legitimate inhabitants and owners of the land. Seeing that the dialogue was becoming a dialogue of the deaf, we immediately asked the Assembly to be good enough to take this question to the International Court of Justice at The Hague, which is one of its consultative bodies in matters of international law, so as clearly to ask the following question: When Spain colonized the territory of Spanish Sahara, did it find there a terra nullis—a land without owner or citizens—or did it by force and occupation take over the sovereignty and administration exercised by Morocco over that part of its territory?
20.	On 16 October 1975, the advisory opinion of the International Court of Justice left no room for ambiguity and recognized that there were links of allegiance between the Kingdom of Morocco and the tribes of Western Sahara. Strengthened by that confirmation, Morocco immediately entered into negotiations with Madrid which led to the tripartite treaty, ratified by the United Nations itself.
21.	We thought that we would thenceforth be able to live at ease in our recovered territories in complete peace, prosperity and co-operation, both with our neighbours on the east and those on the south. But, as the Arab poet says, the winds do not always blow to the ship's liking. The winds were not favourable for tripartite co-operation among Morocco, Algeria and Mauritania—hence began that false war, that war which has no name but is known as the war of the Sahara.
22.	We thought a great deal about the tragedy that was facing us, pitting us against each other and preventing us from realizing our economic and social ideals in the region. Many African countries—rightly or wrongly— said that it was absolutely necessary to hold a referendum on self-determination in Western Sahara. Morocco, relying on its rights, its history and the advisory opinion of the International Court of Justice, refused—as long as it could—to agree to that referendum.
23.	But since the dialogue seemed to be interminable, prejudicial not only to the present but also to the future and to the very unity of the Organization of African Unity, we decided to give the appropriate response to the three interlocutors we had. There were those who disregarded the whole matter, those who wanted to disregard it and those who still do not want to understand anything about it. Taking our courage in both hands, the Moroccan people and its King took the most distressing and painful decision of agreeing to prove what had been already proven by history, facts and law. In 1981, we went to Nairobi and officially proposed, on two occasions, that a referendum be held in the Sahara, for the reconciliation of Africa and to teach those who were unaware of things, to demystify the facts for those who were trying to disregard them all and to instil some wisdom into those who still did not want to understand anything.
24.	At the eighteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, a unanimous decision was taken, by consensus, to agree that there should be a referendum on self- determination in the Sahara, in accordance with the wishes and commitment expressed by Morocco, and it entrusted to a committee of heads of State the task of determining the procedures for the holding of that referendum. Meeting at Nairobi in the same year, the heads of State who had been designated as the Implementation Committee, and in whose work we personally took part frankly, sincerely and loyally, decided on the measures concerning the referendum/ The territorial area to be covered by the referendum was indicated on a map, as decided on by the OAU, from the east to the west, from the north to the south. The Implementation Committee decided how the Saharans were to vote and where the polling stations would be located. It decided that the Saharans would have to vote at their birthplace. Finally, respect for legality, the validity and honesty of the referendum would be entrusted to observers from the OAU, assisted by observers from the United Nations.
25.	Today, for the first time in the United Nations but for the umpteenth time before public opinion, Morocco says and solemnly declares, through the voice of him whom God has designated to preside over the destiny Of my country, that it wants that referendum. Morocco tells you that it is ready for the referendum to take place— tomorrow, if you wish it. Morocco is ready to grant all facilities to any observers from wherever they may come so that there may be a cease-fire and a just, equitable and true consultation. And, finally, Morocco solemnly undertakes to consider itself bound by the results of that referendum.
26.	I believe that I have said all that can be said on these two important issues without delving into other matters. I hope the Assembly has found in my statement and from my tone of voice that I have tried to speak on both issues with conviction, conscience and the utmost sincerity and faith in our Arab cause and the future of the African continent. These are both important and vital elements for the august community which God wanted to be one of love and peace, not war and discord, the community which members of the Assembly represent here. I wish all representatives, from the bottom of my heart, success and progress towards happiness for all mankind.
 

